Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 6-11, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 2-11 and 16, in base claim 2, on lines 13-15, the language “wherein in the collapsed configuration the inner stent section is not disposed radially inward of the outer stent section and in the expanded use configuration at least a portion of the inner stent section is disposed radially inward of the outer stent section” lacks clear original 
Alternatively, if this is an inherent feature, it lacks clear antecedent basis from the rest of the specification.
Claims 2-4, 6-11, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for overlapping stents, does not reasonably provide enablement for all stents where a section is not disposed radially inward of another section.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. In particular, the present claims are read on stents where the inner stent section is not overlapped by the outer stent section but merely radially closer to the longitudinal axis.  Therefore, the claims are not enabled for the full scope that the claims encompass.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 2-4 and 6-16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chau et al (US 8,449,599; hereafter referred to as CU).  CU anticipates the claim language where:
Mapping claim 2, the prosthetic heart valve as claimed is the prosthetic heart valve (1002, 1012) of CU (see Figures 41-42 and the abstract, column 4, lines 55-59, and column 15, line 44 to column 16, line 2 of CU);
The stent as claimed is the frame (1002, 1012));
The outer stent section as claimed is the atrial sealing member (1024);
The inner stent section as claimed is the main body (1022);
The proximal end as claimed is the bottom of section (1024);
The distal end as claimed is the top of section (1024);
The annulus section as claimed is the bottom row of struts of section (1024) such as frustoconical portion (1028) contains the first row of diamond-shaped cells;
The aortic section as claimed is the top row of struts in section (1024);
The second annular row of diamond-shaped cells as claimed is one of the row of cells in main body section (1022);
The expanded configuration as claimed is shown in Figures 41-42 and described in column 15, line 44 to column 16, line 2;
The collapsed configuration as claimed is shown in Figure 75 and described in column 27, line 7 to column 28, line 55;
The valve assembly as claimed is the valve structure with its set of leaflets (106);
The collapsed configuration as claimed is shown in Figures 75-76 and described in column 27, lines 35-48 where the inner stent section is not disposed radially inward of the outer stent section, and
The expanded use configuration as claimed is shown in Figures 41 and 42 and at least a portion of the inner stent section is disposed radially inward of the outer stent section with respect to the longitudinal axis.
	
                        
    PNG
    media_image1.png
    523
    481
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    446
    416
    media_image2.png
    Greyscale

	Regarding claim 3, the integrally formed feature is a product-by-process limitation by is fully met by the inspection of Figures 41-42 and the description previous mentioned.
	Regarding claim 4, the separately formed feature is a product-by-process limitation by is fully met by the inspection of Figures 41-42 where the final product is shown and the different diameters are formed to have different diameters.
	Regarding claim 6, the cuff as claimed is best seen in Figure 7 as the ring encircling the leaflets or cuffs (144) as shown in Figure 6.
	Regarding claim 7, when anchors (1026) are considered to be part of the outer stent section, than the outer stent section overlaps in directions radial to the longitudinal direction with the inner stent section as best seen in Figures 41-42.

	Regarding claim 9, the eyelets as claimed are the lowermost cells of Figures 41-42.
	Regarding claim 10, the Applicant is directed to see Figures 41-42 of CU.
	Regarding claim 11, the claim limitations are met when the anchors (1026) are considered to be part of the inner stent section.
	Regarding claims 12-15, the Applicant is directed to see Figures 75-76 and column 27, line 7 to column 28, line 55 along with the previous analysis set forth in the rejection of claim 2.  The automatic transition to the folded state requires shape memory materials, and CU discloses the same; see column 9, lines 1-9. This language is met when anchors (1026) are considered to be part of the outer stent section, than the outer stent section overlaps in directions radial to the longitudinal direction with the inner stent section as best seen in Figures 41-42.
	Regarding claim 16, the claim limitations are viewed as being read on by CU where part of the annulus section of the outer stent section is made up of the ventricular anchors (1026, 1050); see Figures 41-42. 
Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive. The Applicant traverses the rejection relying on Chau et al (CU) as not providing an outer stent with diamond-shaped cells.  In response, the Examiner has applied the embodiment of Figures 41-42 that read on the amended claims.  For this reason, the claims have been rejected by CU.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Eidenschink et al and Braido et al patents are cited because they were cited in the parent application but were not made of record in the present application even though they are relevant to the claimed invention.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774